DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 12/28/2021, in which claims 2-21 are pending and ready for examination and claim 1 is canceled. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/28/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 18-20 of U.S. Patent No. 11,243,003 in view of US Patent Publication No. 2013/0161403 to Douglas et al., (hereinafter Douglas):

Instant Application
US Patent No. 11,243,003
2. An environmental control system that delivers dehumidified outdoor air into a conditioned space, comprising: 



a dedicated outdoor air unit that includes an air mover; 

and a controller in operative communication with the dedicated outdoor air unit and including a processor and a memory, wherein the memory includes instructions executable on the processor which, when executed by the processor, cause the processor to: 

cause the air mover to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; 

determine a humidity metric of the conditioned space; 

and 
adjust the air mover to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value per occupant, in response to the humidity metric that is above a predetermined threshold.
1. A method of operating an environmental control system that delivers dehumidified outdoor air into a conditioned space through an air valve, comprising: 













causing the air valve to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; 

determining a humidity metric of the conditioned space; 

and 
adjusting the air valve to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value, in response to the humidity metric that is above a predetermined threshold.

        The Patent does not explicitly teach a dedicated outdoor air unit that includes an air mover and a controller in operative communication with the dedicated outdoor air unit and including a processor and a memory, wherein the memory includes instructions executable on the processor which, when executed by the processor.
        However, Douglas from the same or similar field of environmental and air handling units, teaches a dedicated outdoor air unit that includes an air mover and a controller in operative communication with the dedicated outdoor air unit and including a processor and a memory, wherein the memory includes instructions executable on the processor which, when executed by the processor (A rooftop unit (outdoor) dedicated to environmental control of a space has a blower fan (i.e. air mover) that is used to effect control of air flow. System also uses processor and memory, see P2, P55, 82, Douglas).
     It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the environmental control as described by the claims of the Patent ‘003 and incorporating an air mover, as taught by Douglas.  
     One of ordinary skill in the art would have been motivated to do this modification in order to use a known means of creating air flow by using a spin mechanism under processor control to adjust air supply that affects air quality (see P2, P55, Douglas; Pg. 16, Metelskiy). 

3. The environmental control system in accordance with claim 2, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to 

determine the second setpoint value from an airflow quantity per occupant, and a relationship of an occupant predicted water vapor emission rate and a carbon dioxide (CO.sub.2) emission rate.
2. The method in accordance with claim 1, wherein the method further comprises 




determining the second setpoint value from an airflow quantity per occupant, and a relationship of an occupant predicted water vapor emission rate and a carbon dioxide (CO.sub.2) emission rate.
4. The environmental control system in accordance with claim 2, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to determine the second setpoint value in accordance with the formula CO.sub.2 setpoint.sub.dehumidification=K (CO.sub.oA+(8400m/CFMp.sub.hum)), wherein CFMp.sub.hum is computed in accordance with the formula CFMp.sub.hum=Latent Load.sub.per person/0.69(W.sub.Space-W.sub.CA), wherein CO.sub.2 setpoint.sub.dehumidification represents the second setpoint value, K represents an adjustable constant or a variable, CO.sub.oA represents an outdoor CO.sub.2 concentration, m represents a metabolic rate of occupants of the conditioned space, and CFMp.sub.hum represents a minimum outside airflow per occupant, and wherein W.sub.Space represents a humidity ratio of the conditioned space, and W.sub.CA represents a humidity ratio of conditioned air.
3. The method in accordance with claim 1, wherein the method further comprises 
computing the second setpoint value CO.sub.2 setpoint.sub.dehumidification in accordance with the formula: CO.sub.2 setpoint.sub.dehumidification=K(CO.sub.OA+(8400m/CFMp.sub.hum)), and wherein K represents an adjustable constant or a variable, CO.sub.OA represents an outdoor carbon dioxide (CO.sub.2) concentration, m represents a metabolic rate of occupants of the conditioned space, and CFMp.sub.hum represents a minimum outside airflow per occupant.
4. The method in accordance with claim 3, wherein CFMp.sub.hum is computed in accordance with the formula: CFMp.sub.hum=Latent Load.sub.per person/0.69(W.sub.Space-W.sub.CA-), and wherein W.sub.Space represents a humidity ratio of the conditioned space, and W.sub.CA represents ace a humidity ratio of conditioned air.
5. The environmental control system in accordance with claim 2, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to 

compute the first setpoint value in accordance with the formula: CO.sub.2 setpoint.sub.ventilation=0.9(CO.sub.oA+(8400Ezm/(R.sub.p+(RaAz/Pz))), and Wherein CO.sub.2 setpoint.sub.ventilation represents the first setpoint value, CO.sub.oA represents an outdoor carbon dioxide (CO.sub.2) concentration, Ez represents an air distribution effectiveness in a zone of the conditioned space, m represents a metabolic rate of occupants of the conditioned space, R.sub.p represents an outdoor airflow rate required per occupant, Ra represents an outdoor airflow rate required per unit area, Az represents an area of the zone, and Pz represents an occupancy of the zone.
5. The method in accordance with claim 1, wherein the method further comprises 




computing the first setpoint value CO.sub.2 setpoint.sub.ventilation in accordance with the formula: CO.sub.2 setpoint.sub.ventilation=0.9(CO.sub.OA+(8400Ezm/(R.sub.p+(RaAz/Pz))), and wherein CO.sub.OA represents an outdoor carbon dioxide (CO.sub.2) concentration, Ez represents an air distribution effectiveness in a zone of the conditioned space, m represents a metabolic rate of occupants of the conditioned space, R.sub.p represents an outdoor airflow rate required per occupant, Ra represents an outdoor airflow rate required per unit area, Az represents an area of the zone, and Pz represents an occupancy of the zone.
6. The environmental control system in accordance with claim 2, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to 

determine the humidity metric by receiving measurements of a carbon dioxide (CO.sub.2) concentration of the conditioned space, and estimating humidity of the conditioned space based on the CO.sub.2 concentration.
7. The method in accordance with claim 1, 




wherein determining the humidity metric comprises: 
measuring a carbon dioxide (CO.sub.2) concentration of the conditioned space; and estimating humidity of the conditioned space based on the CO.sub.2 concentration.
7. The environmental control system in accordance with claim 2, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to 

determine the humidity metric by determining an occupancy of the conditioned space, and estimating the humidity metric of the conditioned space based on the occupancy.
8. The method in accordance with claim 1, 




wherein determining the humidity metric comprises: 
determining an occupancy of the conditioned space; and estimating the humidity metric of the conditioned space based on the occupancy.
8. The environmental control system in accordance with claim 2, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to 

determine the humidity metric based on measurements of a dew point of the conditioned space.
9. The method in accordance with claim 1, 




wherein determining the humidity metric comprises measuring a dew point of the conditioned space.
9. The environmental control system in accordance with claim 2, 

wherein the humidity metric comprises a dew point of the conditioned space, and the predetermined threshold is between 1.5.degree. F. less than a zone dewpoint limit and 3.degree. F. less than a zone dewpoint limit.
10. The method in accordance with claim 1, 

wherein the humidity metric comprises a dew point of the conditioned space, and the predetermined threshold is between 1.5.degree. F. less than a zone dewpoint limit and 3.degree. F. less than a zone dewpoint limit.
10. The environmental control system in accordance with claim 2, wherein the humidity metric is determined based at least in part upon one of current outdoor ambient conditions, forecast outdoor ambient conditions, and an occupancy schedule.
13. The method in accordance with claim 1, wherein the humidity metric is determined based at least in part upon an occupancy schedule
11. An environmental system controller, comprising: 

a processor; 

a communications interface operatively coupled to the processor; 

and a memory operatively coupled to the processor, wherein the memory includes instructions executable on the processor which, when executed by the processor, cause the processor to: 

cause an air mover to control an airflow rate of the dehumidified outdoor air into a conditioned space to a first setpoint value to ventilate the conditioned space; 

determine a humidity metric of the conditioned space; 

and issue an air mover adjustment command to adjust the air mover to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value per occupant, in response to the humidity metric that is above a predetermined threshold.
18. An environmental system controller, comprising: 

a processor; 

a communications interface operatively coupled to the processor; 

and a memory operatively coupled to the processor, wherein the memory includes instructions executable on the processor which, when executed by the processor, cause the processor to: 

cause the air valve to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; 

determine a humidity metric of the conditioned space; 

and issue an air valve adjustment command to adjust an air valve to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value, in response to the humidity metric that is above a predetermined threshold.

The Patent does not explicitly teach an air mover.
        However, Douglas from the same or similar field of environmental and air handling units, teaches an air mover (A rooftop unit (outdoor) dedicated to environmental control of a space has a blower fan (i.e. air mover) that is used to effect control of air flow, see P2, P55, Douglas).
     It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the environmental control as described by the claims of the Patent ‘003 and incorporating an air mover, as taught by Douglas.  
     One of ordinary skill in the art would have been motivated to do this modification in order to use a known means of creating air flow by using a spin mechanism to adjust air supply that affects air quality (see P2, P55, Douglas; Pg. 16, Metelskiy). 

12. The environmental system controller in accordance with claim 11, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to determine the second setpoint value from an airflow quantity per occupant, and a relationship of an occupant predicted water vapor emission rate and a carbon dioxide (CO.sub.2) emission rate.
19. The environmental system controller in accordance with claim 18, wherein the memory further includes instructions executable on the processor which, when executed by the processor, cause the processor to determine the second setpoint value from an airflow quantity per occupant, and a relationship of an occupant predicted water vapor emission rate and a carbon dioxide CO.sub.2 emission rate.
13. The environmental system controller in accordance with claim 11, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to determine the second setpoint value in accordance with the formula CO.sub.2 setpoint.sub.dehumidification=K(CO.sub.oA+(8400m /CFMp.sub.hum)), wherein CFMp.sub.hum is computed in accordance with the formula CFMp.sub.hum=Latent Load.sub.per person/0.69(W.sub.Space-W.sub.CA), Wherein CO.sub.2 setpoint.sub.dehumidification represents the second setpoint value, K represents an adjustable constant or a variable, CO.sub.oA represents an outdoor CO.sub.2 concentration, m represents a metabolic rate of occupants of the conditioned space, and CFMp.sub.hum represents a minimum outside airflow per occupant, and wherein W.sub.space represents a humidity ratio of the conditioned space, and W.sub.CA represents a humidity ratio of conditioned air.
20. The environmental system controller in accordance with claim 18, the memory further including instructions executable on the processor which, when executed by the processor, cause the processor to determine the second setpoint value CO.sub.2 setpoint.sub.dehumidification in accordance with the formula CO.sub.2 setpoint.sub.dehumidification=K(CO.sub.OA+(8400m/CFMp.sub.hum)), wherein CFMp.sub.hum is computed in accordance with the formula CFMp.sub.hum=Latent Load.sub.per person/0.69(W.sub.Space-W.sub.CA-), wherein K represents an adjustable constant or a variable, CO.sub.OA represents an outdoor CO.sub.2 concentration, m represents a metabolic rate of occupants of the conditioned space, and CFMp.sub.hum represents a minimum outside airflow per occupant, and wherein W.sub.Space represents a humidity ratio of the conditioned space, and W.sub.CA represents a humidity ratio of conditioned air.
20. A method of operating an environmental control system that delivers dehumidified outdoor air into a conditioned space, comprising: 


causing an air mover to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; 

determining a humidity metric of the conditioned space; 

and adjusting the air mover to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value per occupant, in response to the humidity metric that is above a predetermined threshold.


21. The method in accordance with claim 20, wherein the method further comprises computing the second setpoint value in accordance with the formula: CO.sub.2 setpoint.sub.dehumidification=K(CO.sub.oA+(8400m/CFMp.sub.hum)), wherein CFMp.sub.hum is computed in accordance with the formula CFMp.sub.hum=Latent Load.sub.per person/0.69(W.sub.Space-W.sub.CA), wherein CO.sub.2 setpoint.sub.dehumidification represents the second setpoint value, K represents an adjustable constant or a variable, CO.sub.oA represents an outdoor CO.sub.2 concentration, m represents a metabolic rate of occupants of the conditioned space, and CFMp.sub.hum represents a minimum outside airflow per occupant, and wherein W.sub.space represents a humidity ratio of the conditioned space, and W.sub.CA represents a humidity ratio of conditioned air.
1. A method of operating an environmental control system that delivers dehumidified outdoor air into a conditioned space through an air valve, comprising: 

causing the air valve to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; 

determining a humidity metric of the conditioned space; 

and adjusting the air valve to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value, in response to the humidity metric that is above a predetermined threshold.


3. The method in accordance with claim 1, wherein the method further comprises computing the second setpoint value CO.sub.2 setpoint.sub.dehumidification in accordance with the formula: CO.sub.2 setpoint.sub.dehumidification=K(CO.sub.OA+(8400m/CFMp.sub.hum)), and wherein K represents an adjustable constant or a variable, CO.sub.OA represents an outdoor carbon dioxide (CO.sub.2) concentration, m represents a metabolic rate of occupants of the conditioned space, and CFMp.sub.hum represents a minimum outside airflow per occupant.
4. The method in accordance with claim 3, wherein CFMp.sub.hum is computed in accordance with the formula: CFMp.sub.hum=Latent Load.sub.per person/0.69(W.sub.Space-W.sub.CA-), and wherein W.sub.Space represents a humidity ratio of the conditioned space, and W.sub.CA represents ace a humidity ratio of conditioned air.

  The Patent does not explicitly teach an air mover.
        However, Douglas from the same or similar field of environmental and air handling units, teaches an air mover (A rooftop unit (outdoor) dedicated to environmental control of a space has a blower fan (i.e. air mover) that is used to effect control of air flow, see P2, P55, Douglas).
     It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the environmental control as described by the claims of the Patent ‘003 and incorporating an air mover, as taught by Douglas.  
     One of ordinary skill in the art would have been motivated to do this modification in order to use a known means of creating air flow by using a spin mechanism to adjust air supply that affects air quality (see P2, P55, Douglas; Pg. 16, Metelskiy). 





Allowable Subject Matter
Claims 2-21 would be allowable if the nonstatutory double patenting rejection, set forth in this Office action, is overcome.

The following is an examiner's statement of reasons for allowance:
  
While Dudley teaches an air conditioner system with dehumidification control where compressor speeds are varied based on relative humidity being above or below a preset level, and in view of temperature and humidity set points (Col 3), and while Metelskiy teaches demand controlled ventilation (DCV) based on CO2 so as to supply air based on the number of people and their activity (pg. 1). Additionally, Metelskiy teaches various mathematical models related to CO2 ventilation rates (pgs. 8-12), and teaches that automated adjusting of air supply is known to be done by, for example, variable speed fans or variable damper arrangements (Pg. 16), and that DCV may be applied in building with poor IAQ related with under or over ventilation or excessive humidity (pg. 16), and while various references, including those provided in relevant prior art section below, which include Takeshi, Lennox Industries, and Yonezawa variously teach providing ventilation of air based on occupancy or humidity, none of the prior art reference that have been obtained by the examiner within the time allotted for search and examination explicitly provide controlling of an airflow rate by a valve to a second set point in response to humidity above a predetermined threshold, and thus none of the references taken either alone or in combination with the prior art of record explicitly disclose a method or systems for delivering dehumidified outdoor air, including:


(Claim 2) “…cause the air mover to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; determine a humidity metric of the conditioned space; and adjust the air mover to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value per occupant, in response to the humidity metric that is above a predetermined threshold.”,

(Claim 11) “…cause an air mover to control an airflow rate of the dehumidified outdoor air into a conditioned space to a first setpoint value to ventilate the conditioned space; determine a humidity metric of the conditioned space; and issue an air mover adjustment command to adjust the air mover to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value per occupant, in response to the humidity metric that is above a predetermined threshold.”,

(Claim 20) “…causing an air mover to control an airflow rate of the dehumidified outdoor air into the conditioned space to a first setpoint value to ventilate the conditioned space; determining a humidity metric of the conditioned space; and adjusting the air mover to control the airflow rate to a second setpoint value that per occupant is greater than the first setpoint value per occupant, in response to the humidity metric that is above a predetermined threshold.”, and 

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Metelskiy, “DEMAND CONTROLLED VENTILATION SYSTEMS CO2 controlled ventilation systems” Mikkeli University Bachelor’s Thesis, September 2011, 33 pages teaches demand controlled ventilation (DCV) based on CO2 so as to supply air based on the number of people and their activity (pg. 1). Additionally, Metelskiy teaches various mathematical models related to CO2 ventilation rates (pgs. 8-12), and teaches that automated adjusting of air supply is known to be done by, for example, variable speed fans or variable damper arrangements (Pg. 16), and that DCV may be applied in building with poor IAQ related with under or over ventilation or excessive humidity (pg. 16)

Takeshi et al., (Japanese Patent Publication No. JPH0861752A) teaches a controller for ventilator where human body detection is performed to detect a number of people in a room and an moisture (i.e. humidity) by the occupant is predicted and a an enthalpy is set based on the number of occupants to determined a priority mode of a dehumidifying unit or a ventilation mode (3rd embodiment).  

Yonezawa et al., (US Patent No. 9,702,578) teaches first flow rate that is zero when a space in unoccupied, and a dehumidified airflow when a space is occupied based on per occupant (Col 5 L50-Col 6))  

Lennox Industries Inc., “Humiditrol: Dehumidification Systems For Commercial Rooftop Units and Split Systems” 2016, 6 pgs., teaches a humidity and temperature control system to reduce humidity levels. Also teaches that ASHRAE standards require fresh-air ventilation based on occupancy regardless of outdoor conditions. Teaches an integrated dehumidification system with a rooftop unit, and a control system that initiates a dehumidification cycle when a humidity level is above a setpoint. Teaches that outdoor air is dehumidified.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117